Citation Nr: 1132247	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  07-22 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral foot disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1956 to April 1958.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Roanoke, Virginia.  It was remanded by the Board in December 2008 to enable the Veteran to have the opportunity to present testimony at a personal hearing before a Veterans Law Judge.  However, the Veteran did not appear for his hearing.  Therefore, his request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a bilateral foot disorder that is related to his military service.  

The record reflects that, at various times, the Veteran told medical professionals that he had a long history of problems with his feet that predated his service.  His service treatment records are unavailable insofar as they were destroyed in a fire at the National Personnel Records Center (NPRC).  However, the Veteran submitted a lay statement from an individual who was stationed with him at Fort Lee who wrote that he did not know how the Veteran got into the Army with the condition that his feet were in and that they got worse with walking and physical training.  The Veteran also submitted a lay statement from a woman who indicated that she knew that Veteran when he was in the service and that he had foot problems and flat feet at that time.  

VA treatment records from 2007 indicate that the Veteran has severe pes planus, tibilalis posterior tendonitis, severe osteoarthritis, and possible chronic Charcot foot.  The Veteran has therefore presented evidence that he has a chronic foot disability or disabilities that may be related to the foot problems that he had in service.  For example, he provided lay testimony that he had observable flat feet in service and medical evidence that he also currently has flat feet. This satisfies the low standard for provision of a VA examination that is set forth in McClendon v. Nicholson, 20Vet. App. 79, 86 (2006).  The Veteran's representative has requested an examination and an opinion as to etiology.

The Board acknowledges that the Veteran admitted that he had problems with his feet that predated his service.  However, a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted. Id.  This presumption applies even when, as in this case, the Veteran's service treatment records, including his entrance examination, are unavailable.  Doran v. Brown, 6 Vet. App. 283, 286.  While the Veteran's admission that he had problems with his feet prior to service clearly and unmistakably establishes that the Veteran had some type of foot disorder prior to service, there is no evidence regarding whether that disorder was aggravated by service.  Moreover, the evidence indicates that the Veteran currently has several disorders of the feet which may have onset at different times before, during, or after his service.  An examination is necessary to determine the relationship, if any, between the Veteran's current foot disorder(s) and his military service. 

Further, appellant should be offered an opportunity to report any treatment that he has had for his feet over the years.  If the feet are as severely disabling as he reports, it would seem that he would have sought treatment in the years since service.  He has not provided much specific information on that treatment. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and request that he identify all treatment that he received for his feet since separation from service to the current time.  All identified treatment records should be obtained.  VA treatment records should also be obtained, if there are any.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The Veteran should then be scheduled for a VA examination to determine the nature and etiology of any foot disorders that the Veteran currently has, taking into account both medical evidence and lay testimony from the Veteran and others as to the progression of the Veteran's problems with his feet.  The examiner should review the claims file in conjunction with the examination.  If it is determined that any currently diagnosed foot disorder(s) clearly and unmistakably (obviously and manifestly) preexisted the Veteran's service, an opinion should be provided as to whether such disorder(s) were aggravated beyond their normal progression in service.  This should be expressed in terms of whether it is clear and unmistakable that no such aggravation occurred.  With respect to each foot disorder that onset at a later time, the examiner should indicate whether that foot disorder is at least as likely as not (at least 50 percent likely) to have onset during the Veteran's service or to have been caused or aggravated by the Veteran's service.  The examiner should set forth a complete rationale for all of his or her opinions in the report of examination.  To the extent it may not be possible to enter a decision, that should also be indicated with the reasoning given.

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


